Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 1 of 30




               Exhibit 12
         Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 2 of 30
                                                                                       |HAI LALA MO MATUTUTUL NATONAMAN ANATI  US009961264B2

(12) United States Patent                                                                             ( 10) Patent No.: US 9, 961,264 B2
      Teo                                                                                             (45) Date of Patent:  *May 1, 2018
(54 ) VIRTUAL REALITY CAMERA                                                                      ( 56 )                          References Cited
( 75 ) Inventor: Patrick Teo, San Jose, CA (US)                                                                            U . S . PATENT DOCUMENTS
( 73 ) Assignee : Intellectual Ventures I LLC , Bellevue ,                                                 4 ,763 ,280     A        8/1988 Robinson et al.
                                                                                                           4 .811,245 A             3 / 1989 Bunker et al.
                    WA (US)                                                                                4 , 841, 292    A       6 / 1989 Zeno
                                                                                                           5 ,022 ,085     A       6 / 1991 Cok
( * ) Notice : Subject to any disclaimer , the term of this                                                5 , 138 ,460    A        8 / 1992 Egawa
               patent is extended or adjusted under 35                                                     5 ,155 ,586     A      10 / 1992 Levy et al.
                     U . S .C . 154 ( b ) by 400 days.                                                     5 , 175 , 808   A      12/ 1992 Sayre
                                                                                                           5 ,185,808      A       2 / 1993 Cok
                     This patent is subject to a terminal dis                                              5 ,231,385      A        7/ 1993 Gengler et al.
                     claimer .                                                                             5 ,251,022      A      10 / 1993 Kitamura
                                                                                                           5 , 262, 867    A      11/ 1993 Kojima
                                                                                                           5 ,307, 451     A        4 / 1994 Clark
(21) Appl. No.: 13/220,579                                                                                 5 ,325 ,449     A       6 / 1994 Burt et al.
                                                                                                           5 ,338,200 A             8 /1994 Olive
( 22 ) Filed : Aug . 29, 2011                                                                              5 ,396 ,583 A
                                                                                                           5 , 402 ,171 A
                                                                                                                                    3 / 1995 Chen et al.
                                                                                                                                    3 / 1995 Tagami et al.
(65 )               Prior Publication Data                                                                 5 ,412 , 764 A           5 / 1995 Tanaka
                                                                                                           5 ,420 ,533 A            5 / 1995 Park
       US 2012 /0176515 A1 Jul. 12 , 2012                                                                                               (Continued )

               Related U .S . Application Data                                                                              OTHER PUBLICATIONS
(63 ) Continuation of application No. 11 /515 ,498 , filed on                                     Custom Panoramic Lab , “ Round Shot Model Super 35 ” , made by
       Aug. 31, 2006 , now Pat. No . 8 ,031,223 , which is a                                     Seitz ; 1997 , 4 pp , http ://www .roundshot .com /rssup35 .htm .
      continuation of application No . 09 /378 ,398, filed on                                                                             (Continued )
      Aug . 20 , 1999 , now Pat. No. 7 , 292 , 261.                                               Primary Examiner — Gims Philippe
(51) H04N
      Int. Cl.                                                                                    (74 ) Attorney, Agent, or Firm — Perkins Coie LLP
               7700           ( 2011 .01)                                                         (57 )               ABSTRACT
      H04N 5 /232             ( 2006 . 01)
      H04N 5 /262             ( 2006 .01)                                                         A camera including a camera lens, acquisition circuitry
(52 ) U .S . CI.                                                                                  receiving images via the camera lens, for acquiring a first
      CPC ... H04N 5 / 23293 ( 2013 . 01 ); H04N 5/23238                                          field of view when the camera lens is in a first orientation
                (2013.01 ); H04N 5 /2621 ( 2013 .01); H04N                                       and for acquiring a second field of view when the camera
                5 / 2624 ( 2013 .01 ); H04N 5 /2628 (2013 .01)                                    lens is in a second orientation , and a viewfinder displaying
(58 ) Field of Classification Search                                                              the second field of view when the camera lens is in the
                                                                                                 second orientation and displaying at least a portion of the
      CPC ........ HO4N 5 /2323 ; H04N 5 /272 ; H04N 9/07                                        first field of view at least partially composited with the
      USPC .......................... 348 / 36 , 39 , 239, 284 , 218 . 1                         second field of view .
      IPC ...... ... ... ..... ..... ................. HO4N 7 /00 ,5 / 262
      See application file for complete search history .                                                               21 Claims, 15 Drawing Sheets

                                                                 1405 BEGIN COMBINE FRAME
                                                                      14103
                                                                      1410 - -
                                                                                 FIRST FRAME ?


                                                                                                                                     UFFER Z 11445.440
                                 1415                                                                                                               1440
                                               LOAD VIEWFINDER FRAME                         LOAD VIEWFINDER FRAME INTO CURRENT BUFFER
                                               INIO PREVIOUS BUFFER
                                 1420   COMPUTE OVERLAY FROM PREVIOUS                      1" OVERLAY
                                                                                              COMPUTEBUFFER
                                                                                                      OVERLAY TROM CURRENT BUFFER INOU
                                        BUFFER INTO OVERLAY BUFFER
                                 1425
                                         WARP PREVIOUS BUFFER IN PLACE                                     WARP CURRENT BUFFER IN PLACE             1450
                                                                                                                                                    1450

                                                                                                                                                    1455
                                 1430    PREVIOUS_ FAR _EDGE - 0                             ESTIMATE DISPLACEMENT AND COLOR CORRECTION L
                                         PREVIOUS NEAR EDGE = WDTH                           BETWEEN CURRENT BUFFER AND PREVIOUS BUFFER
                                         PREVIOUS DISPLACEMENI = DEFAULT                                                                            1400
                                                                                                     COLOR CORRECT PREVIOUS BUFFER AND
                                                                                                     CURRENT BUFFER
                                                                                                                                                    1465
                                                                                                 STITCH CURRENTBUFFER WITH PREVIOUS RUFFER
                                                                                                 USING CURRENT DISPLACEMENT
                                                                                                                                                    1470
                                                                                                  SAVE PREVIOUS BUFFER FROM
                                                                                                 PREVIOUS_ FAR _ EDGE TO PREVIOUS NEAR EDGE
                                                                                                 WIH PREVIOUS DISPLACEMENT
                                                                                            PREVIOUS FAR EDGE = CURRENT FAR EDGE              many , 1475
                                                                                                                                                     1475
                                        1435                                                PREVIOUS _NEAR _ EDGE - WIDTH
                                                 END COMBINE FRAME                          PREVIOUS DISPLACEMENT CURRENT, DISPLACEMENT
                                                                                            SWAP PREVIOUS BUFFER AND CURRENT BUFFER
             Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 3 of 30


                                                                            US 9,961 ,264 B2
                                                                                 Page 2

(56 )                             References Cited                                       “ Round Shot", 4 pp , http ://www .spectraweb .ch /-mltrad /rs35mm .
                                                                                         htm .
                        U . S . PATENT DOCUMENTS                                         Karney, James, “ Casio QV -200 , QV -700 ” , PC Magazine, Feb . 10 ,
                                                                                         1998 . 2 pp .
        5 ,424 ,773     A          6 / 1995    Saito                                     Erickson , Bob , “ Round Shot Super 35 ” , May 13 , 1996 , 1 p .
        5 ,442, 738     A          8 / 1995     Chapman et al.                           Ryer, Kelly, “ Casio Adds New Camera to Its Lineup ” , MacWeek ,
        5 ,444 ,478     A          8 / 1995     Lelong et al.
        5 ,446 , 833    A          8 / 1995    Miller et al.                             vol. 11 , issue 38 , Oct. 2 , 1997, 1 p .
        5 ,488,674      A           1/ 1996    Burt et al.                               International Search Report, Application No. PCT/US98 / 13465;
        5 ,528 ,290     A          6 / 1996     Saund                                    Applicant: Live Picture , Inc., dated Oct. 19 , 1998 , 5 pp .
        5 ,544 ,283     A          8 / 1996    Kaufman et al.                            United States Patent and Trademark Office, Restriction Require
        5 , 550 , 959   A          8 / 1996    Freeman                                   ment, U . S . Appl. No . 09/ 378 , 398 , dated Apr. 7 , 2001, 8 pp .
        5 ,550, 960     A           8 / 1996   Shirman et al.                            United States Patent and Trademark Office , Non - Final Office
        5 , 561,756 A             10 / 1996 Miller et al.                                Action , U .S . Appl. No . 09 / 378 , 398 , dated Jun. 4 , 2003, 14 pp .
        5 , 574 ,836 A            11/ 1996 Broemmelsiek                                  United States Patent and Trademark Office, Final Office Action ,
        5 , 577 , 176 A           11/ 1996 Friedman et al.                               U . S . Appl. No. 09 / 378 , 398, dated Nov . 20 , 2003 , 10 pp .
        5 ,579 ,456 A             11/ 1996 Cosman                                        United States Patent and Trademark Office , Advisory Action , U . S .
        5 ,583 ,975 A             12 / 1996    Naka et al .
        5 ,586 ,231 A             12 / 1996    Florent et al.                            Appl. No. 09 / 378 , 398 , dated Feb . 5 , 2004 , 3 pp .
        5 , 586 ,232    A         12 / 1996     Yoshida                                  United States Patent and Trademark Office , Examiner' s Answer to
        5 , 586 ,246    A         12 / 1996    Nobori et al.                             Appeal Brief, U . S . Appl. No. 09 /378,398 , dated Jun. 16 , 2004, 18
        5 ,590, 250     A         12/ 1996     Lamping et al.                            pp .
        5 , 594 ,676    A          1/ 1997     Greggain et al.                           United States Patent and Trademark Office , BPAI Decision , U . S .
        5 ,594 ,843     A           1/ 1997     O 'Neill                                  Appl. No. 09 /378,398, dated May 6 , 2005, 9 pp .
        5 ,594 ,844     A          1/ 1997     Sakai et al.                              United States Patent and Trademark Office , Non - Final Office
        5 ,594 ,845     A          1 / 1997     Florent et al.                           Action , U .S . Appl. No. 09 /378,398, dated Sep . 7 , 2005 , 14 pp .
        5 ,608 ,850     A          3 / 1997    Robertson                                 United States Patent and Trademark Office, Final Office Action ,
        5 ,613 , 048    A          3 / 1997    Chen et al.                               U . S . Appl. No. 09 / 378 , 398 , dated Jun . 16 , 2006 , 17 pp .
        5 .630 ,037 A              5 / 1997    Schindler
        5 ,646 ,679 A              7 / 1997    Yano et al.                               United States Patent and Trademark Office , Non - Final Office
        5 ,649,032 A               7 / 1997    Burt et al.                               Action , U .S . Appl. No. 09 /378 , 398 , dated Mar. 14 , 2007, 20 pp .
        5 ,650 ,814 A              7 / 1997    Florent et al.                            United States Patent and Trademark Office , Notice of Allowance ,
        5 ,721,585 A               2 / 1998    Keast et al.                              U . S . Appl. No . 09 /378 ,398 , dated Jul. 2 , 2007, 4 pp.
        5 .745 . 126A         4     / 1998 Jain et al.                                   United States Patent and Trademark Office , Non - Final Office
        5 ,748 , 194 A             5 / 1998 Chen                                         Action , U .S . Appl. No. 11/515 ,498 , dated Sep . 30 , 2010 , 12 pp .
        5 , 963,213 A             10 / 1999 Guedalia et al.                              United States Patent and Trademark Office, Final Office Action ,
        6 , 104 ,840 A *           8/ 2000 Ejiri et al.                      382 /284     U . S . Appl. No . 11/515 , 498 , dated Mar. 17 , 2011, 5 pp .
        6 , 112 ,033 A             8 / 2000 Yano et al.                                  United States Patent and Trademark Office , Interview Summary ,
        6 , 118 , 595 A            9 / 2000 Miller                                       U .S . Appl. No. 11/515 , 498 , dated May 3 , 2011 , 3 pp .
        6 ,128 ,108 A             10 / 2000 Teo                                          United States Patent and Trademark Office, Notice of Allowance ,
        6 , 141,034 A             10 / 2000 McCutchen
        6 , 144 ,804 A            11/2000 Inoue                                          U .S . Appl. No. 11/ 515, 498 , dated May 27, 2011, 5 pp.
        6 , 192, 393 B1            2/ 2001 Tarantino et al.                              United States Patent and Trademark Office, Restriction Require
         6 , 256, 058 B1  7 /2001 Kang et al.                                            ment, U . S . Appl. No . 11/935 , 344, dated Dec . 2 , 2008, 5 pp .
         6 ,268, 936 B1 . 7 /2001 Truc et al.                                            United States Patent and Trademark Office , Non - Final Office
        6 ,269 ,144 B1    7 /2001 Dube et al.                                            Action , U . S . Appl. No. 11 /935 , 344 , dated Apr. 13 , 2009, 8 pp .
        6 ,304 ,284 B1 * 10 / 2001 Dunton et al. ...........                  348 / 36   United States Patent and Trademark Office, Notice of Allowance ,
        6 , 333, 826 B1 12 / 2001 Charles                                                U .S . Appl. No. 11/935 , 344 , dated Jan . 29 , 2010 , 7 pp .
        6 ,657 ,667 B1 * 12/ 2003 Anderson .......... HO4N 5 /23238                      Complaint in the United States District Court for the District of
                                                              348 /333 . 11              Delaware, Case 1: 11 -cv -00792 -SLR , Intellectual Ventures I LLC
        6 ,677. 981 B1 * 1/ 2004 Mancuso et al. ............... 348 / 36                 and Intellectual Ventures II LLC v . Canon Inc., Canon U . S. A . Inc.,
         7 , 148, 909 B2 12 / 2006 Yui et al.                                            Olympus Corporation , Olympus Corporation of the Americas,
        7 , 215 , 364 B2 * 5 /2007 Wachtel et al. ............ 348/218 .1                Olympus America Inc., and Olympus Imaging America Inc ., Sep . 9 ,
        7 ,292, 261 B1 11/2007 Teo
        7 ,733, 368 B2 * 6 /2010 Teo                                          348/ 36    2011 , 16 pages.
        7 , 920 , 161 B2 *         4 / 2011 Niemi et al. ................     348/ 36    Complaint in the United States District Court for the District of
 2007/0109398 A1                   5/ 2007 Teo                                           Delaware , Case No. 1: 11 -cv -01025 - SLR , Intellectual Ventures I
                                                                                         LLC and Intellectual Ventures II LLC v . Sendai Nikon Corporation ,
                            OTHER PUBLICATIONS                                           Nikon Imaging Japan Inc., Nikon Americas Inc , and Nikon Inc., Oct.
                                                                                         26 , 2011, 9 pages.
Farace, Joe, “ Casio QV700 Digital Camera & DP -8000 Digital
Photo Printer" , Nov . 6 , 1997, 3 pp .                                                  * cited by examiner
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 4 of 30


U . S . Patent         May 1, 2018                   Sheet 1 of 15                          US 9 ,961,264 B2


                                                                 10
                                                                             110
                                                                             -
                                                                                      all


                          tutumalwtan t a            -




                                                     -




                                                     -




                                                     -




                                                                                                     091
                                      wyryamam   -




                                                 -




                                                                            PICTURE
                           Pummoartatu                       -
                                                                      NEW


                                            Alwy)Computery   -




                                                                                                       OSI




       1
       .
       FIG
                                                 -




                 oni
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 5 of 30


U . S . Patent     May 1, 2018    Sheet 2 of 15        US 9 ,961, 264 B2




         210
                 INITIALIZE COMBINING MODULE

                        ACQUIRE FIRST FRAME
        230 mm
            COMPOSITE OVERLAY ONTO
            VIEWFINDER FIELD OF VIEW

         240 ACQUIRE NEXT FRAME
         240
                       ACQUIRE NEXT FRAME

      28?COMeVs RAME
         250
                       COMBINE NEXT FRAME

                       200DONE? _ NO
                                YES
         270
                 FINALIZE COMBINING MODULE

                           FIGURE 2
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 6 of 30


U . S . Patent                 May 1, 2018   Sheet 3 of 15   US 9,961,264 B2




                 FElCURAEMNT                                   3FIGURE

             ou


                                             ?W SOING?d
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 7 of 30


U . S . Patent     May 1, 2018                    Sheet 4 of 15        US 9 ,961, 264 B2




                                                  *
                                                  *
                                                  *
                                                  **
                                                   *
                                                   **
                                                    *



                                              *


                 420                          *




                                 I cos (a )
                                                        -


                                                        -


                                                        -



                                                        -


                                                        -




                                                        -



                                                        -


                                                        -



                                                        -


                                                        -


                                                        -


                                                        -


                                                        -


                                                        -




                                .... . .. ......
                       1.110 . . . .




                                                            FIGURE 4
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 8 of 30


U . S . Patent         May 1, 2018         Sheet 5 of 15   US 9, 961,264 B2


                                     max
                                     _
                                     a
           550

                 hy     -
                         530
                        530
                                                           560




                                               .




                                     min
                                     a
                                           t
                                                                 5FIGURE
                 520
                          OV




                           540

                 510
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 9 of 30


U . S . Patent     May 1, 2018     Sheet 6 of 15       US 9 ,961, 264 B2




           JKL                                         GHI

                                                             F6IGURE


           DEF_
                          ..   .




                                                       ??
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 10 of 30


U . S . Patent     May 1, 2018     Sheet 7 of 15        US 9 , 961,264 B2




            720
                                                        dx




                                                    I
            + 64
                                                             F7IGURE

                                      to




                                      dx
                                      -




      710                                     730
                                              -
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 11 of 30


U . S . Patent           May 1, 2018   Sheet 8 of 15          US 9 , 961,264 B2




                                                                  dx




                       820



                                                             I.        F8IGURE



                 820

                                                       810
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 12 of 30


U . S . Patent     May 1, 2018          Sheet 9 of 15       US 9,961,264 B2




                                 0€69

                                                        o




                                                                 9FIGURE


                           1




                           a

           OL6
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 13 of 30


U . S . Patent                                           May 1, 2018                    Sheet 10 of 15       US 9 ,961,264 B2




              C_NEAREDGEUR ENT
                                                             1020

                                                                                          CURENTBUFER
                                    PN_ERDVIAGOURES           U     7                                    .



                                                                                                                   F10IGURE
          C_FAREURDGENET                                                                                     U




                             P_FAREDGEREVIOUS                           PREVIOUSBUFER                    Q




                                                                                                         A




                                                      1010
Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 14 of 30


    tent              May 1, 2018   Sheet 11 of 15   US 9, 961,264 B2




               1120
               -




                                                        F11IGURE
                         0     I




        1110
        -
Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 15 of 30


   atent          May 1 , 2018   Sheet 12 of 15     US 9 ,961,264 B2




           1220
            -




           H                                           12FIGURE



        1210       DI
Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 16 of 30


   atent                  May 1 , 2018          Sheet13 of17
                                                Sheet 13 of 15   US 9 ,961,264 B2




            1320
                                                 1360




  Thuis
     1315
     -

                                                 1350
                                                1345
                                    13AFIGURE   1340                1FI3GUBRE
                                                1335

                                                1330
    1310
                                                1325

                   1305                                                         135
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 17 of 30


U . S . Patent                                         May 1, 2018                                                                                                       Sheet 14 of 15                                                                                           US 9 ,961,264 B2




                                            1440 1415 1450 1455 1460                                                                                                                     1465                   1470                                1475




                                               BCIFVLUERNOWATIFMEDNOR OBCFIVURENMPOTFLAMYRE WCBINPUALRFECNPRT CADEIOSRTPNLMEOADITPABCRUETNFVWIODEURTNS CPABORUENFLVIODCEURTS PWCSBRUTIEFVOECNHURTS NEAR_FAREDGETOPREVIOUS CFAREP=_RUDVRGIEONUST =CDP_IRUSELVACIOMNEUTSCBAPSUREWFNVIAEODUPRTS
                                                                                                                                                                            B
                                                                                                                                                                            C U R
                                                                                                                                                                                F E NRT        CUDISPRLAENMGT F
                                                                                                                                                                                                              P
                                                                                                                                                                                                              B
                                                                                                                                                                                                              S R
                                                                                                                                                                                                                U E
                                                                                                                                                                                                                  AVO
                                                                                                                                                                                                                    FI E
                                                                                                                                                                                                                       MURS P
                                                                                                                                                                                                                            W
                                                                                                                                                                                                                            D
                                                                                                                                                                                                                            _ I
                                                                                                                                                                                                                              R SELVATC OM
                                                                                                                                                                                                                                         HUE N
                                                                                                                                                                                                                                             S T PW_NEAREDGE=RIEVDIOTUHS
                                                                                           BOVUEFRLAY
         FCBOREMAGBINE          ?FRIAMSET                                                                                                                                                                                                                                                      14FIGURE
                         1410
       1405

                                             FVLIREOWAMNDERBPIRUENFVITOEURS COFPVRMEOUILTAMEYSOIBVUNEFRTLEAORY   PWBINRUEALVFIROCEUPSR   PREVIOUSEDGE
                                                                                                                                         0
                                                                                                                                         =
                                                                                                                                         EDGE
                                                                                                                                         FAR
                                                                                                                                         _
                                                                                                                                                                   DP=IRESFLVACUOMENST
                                                                                                                                                 =W_NEARPRIEDVITOHUS                                                                                                 EFCORMNABIMDNE
                                                                                                                                                                                                                                                               1435
                                            1415 1420 1425 1430
    Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 18 of 30


U . S . Patent                 May 1, 2018   Sheet 15 of 15             US 9 , 961, 264 B2




                  nin                    a


                                              max
                                              _
                                              y




          1520
                                                              origin
                                                              _
                                                              a
                                                                              15FIGURE
         1540

                        1530
           1520
           1520                                                  -
                                                                 1510
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 19 of 30


                                                       US 9, 961, 264 B2
            VIRTUAL REALITY CAMERA                              photos into a single panoramic image. An example of such
                                                                a stitching application is assignee ' s Photo Vista® software .
          CROSS -REFERENCES TO RELATED                             The photographer can eliminate the combining step by
                     APPLICATIONS                               capturing a large portion of a scene by using a wide angle
                                                              5 lens, or a hemispherical lens such as the Portal lens system
   This application is a continuation application of U . S . of Be Here Corporation , or a parabolic lens such as the
patent application Ser . No. 11/515 ,498 , filed on Aug . 31 , ParaShotTM attachment of CycloVision Technologies, Inc.,
2006 , and entitled “ VIRTUAL REALITY CAMERA ,” now                    the latter two of which capture a 360° image in one expo
U .S . Pat. No . 8 ,031, 223 , which is a continuation application     sure .
of U .S . patent application Ser. No. 09 /378,398 , filed on Aug. 10     When a photographer
                                                                                    photogra creates a panoramic image by
20 , 1999 , and entitled “ VIRTUAL REALITY CAMERA ,"                   combining multiple photos, typically he must be careful to
now U . S . Pat. No . 7 ,292, 261, both of which are hereby            ensure that adjacent fields of view are appropriately aligned
incorporated herein in their entireties by reference .                 as he rotates the camera . When rotating the camera in a
               FIELD OF THE INVENTION                                  horizontal plane , such alignment involves providing for
                                                             horizontal overlap between adjacent photos, and minimizing
   The present invention relates to a camera that acquires vertical    displacements outside of the horizontal plane of
                                                             rotation . Similarly, when rotating the camera in a vertical
fields of view and combines them together.                   plane , such alignment involves providing for vertical over
          BACKGROUND OF THE INVENTION                     20 lap between adjacent photos, and minimizing horizontal
                                                             displacements outside of the vertical plane of rotation .
   Panoramic images are used to provide immersive “ sur -       In the ensuing discussion , for the sake of conciseness and
round ” views of scenes, up to 360° in extent. Digital simplicity of explanation , panoramas in a horizontal plane of
panoramic images can be archived on Internet servers, for              rotation are described , it being understood that the present
access by remote clients . Panoramic images are typically 25 invention is not limited to panoramas in a horizontal plane
texture mapped into a suitable surface geometry, such as a             of rotation .
cylindrical or a spherical geometry . Texture mapping gen -               When rotating the camera freely in his hand , it is difficult
erates a " warped ” look to the panorama, and usually con -            for a photographer to accurately align adjacent fields of
verts straight lines into bowed curves .                               view . A reliable way for a photographer to align adjacent
   Client viewer software enables users to interactively view 30 fields of view is to mount his camera on a tripod , using a
panoramic images by navigating through the panorama. tripod bracket that has equi- spaced notches for rotating the
Specifically , for a prescribed view window on a client camera in increments of a fixed angle . An example of such
computer video display , client viewer software converts a             a bracket is the Kaidan KiWiTM tripod head . Typically such
selected portion of the panoramic image at a selected level tripod brackets include one or more spirit levels, so that a
ofmagnification from cylindrical or other surface geometry 35 photographer can adjust the tripod to keep the axis of
to rectilinear geometry , which is appropriate for typical             rotation of the camera vertically disposed .
perspective viewing. The converted portion of the pan -                   Use of a computer for combining acquired photos to
oramic image is displayed in the view window .                         produce a panoramic image has several disadvantages . One
   A user interface enables a user to dynamically change the           disadvantage is that the photographer needs to take a com
selected portion of the panoramic image being viewed . 40 puter with him in the field . Otherwise , he cannot create and
Rapid display of the dynamically changing selected portion view the panoramic image while in the field . There are
gives the viewer a sensation of moving through the pan - problems associated with both of these situations.
orama, and an experience of being immersed within the            The first option of taking a computer in the field can be
surrounding scene . Typically a user interface enables a user difficult , because often a photographer has to hike through
to select portions of the panoramic image for display by 45 un - trodden ground in order to find " the perfect scene."
indicating shifts and changes in magnification of a current            Carrying both a camera and a computer along with his food
portion of the panoramic image , rather than by selecting a            and gear can be burdensome on the photographer .
new portion without reference to the current portion . Typi              Even when the photographer does take a computer with
cally the user interface provides for shifting the selected     him in the field , he may have to move the camera from its
portion up , down, left, right, or other directions, and for 50 axis of rotation in order to download the photos acquired
reducing or enlarging the current magnification factor, by             thereby . As soon as a camera is moved from its axis of
zooming in and out. Such a user interface can include, for             rotation , typically the only way to re -generate a panoramic
example , keyboard buttons or mouse controls and move                  image is to recapture at a new axis of rotation all of the
ments .                                                       individual photos included in the panorama. For example , if
  Panoramic content creation is typically carried out by a 55 one of sixteen frames of a scene comes out bad , the
photographer who capturesmultiple photos of a scene , as he            photographer can correct the problem and recapture such
rotates his camera around in a circle . For typical camera             frame as long as the camera has not been moved from its axis
lenses such as a 35 mm video camera lens , the photos                  of rotation . However, once the camera has been moved from
acquired are characterized by a rectilinear geometry . That is,        its axis of rotation , a single frame cannot normally be
there exists a linear correspondence between distances in the 60 accurately aligned within previously acquired adjacent
photo and distances in the scene . Each such photo represents    frames. Thus, even when using a notched tripod bracket, the
a portion of the scene. The photos are digitized by a digital          photographer will normally have to recapture all of the
scanner or, in a case where the photographer uses a digital            photos included in the panoramic image .
camera , the photos are digitized by hardware within the       The second option of not creating the panoramic image in
camera .                                                 65 the field is problematic , because the photographer cannot see
   The digital photos are then downloaded to a computer ,              the quality of his panoramic image while in the field . If he
and a “ stitching ” application is run to combine the digital          subsequently discovers problems with the panoramic image ,
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 20 of 30


                                                      US 9, 961, 264 B2
it may very well be hard , if not impossible , to return to the             There is further provided in accordance with a preferred
scene in the same favorable weather and other conditions.                embodiment of the present invention a camera including a
                                                                         camera lens , a memory for storing data for a panoramic
            SUMMARY OF THE INVENTION                                     image, a display for displaying at least a portion of the
                                                                    5 panoramic image , and display control circuitry for selecting
   In a preferred embodiment, the present invention provides             a portion of the panoramic image to display ,
a camera that acquires multiple frames and combines them                    There is further provided in accordance with a preferred
into a panoramic image within the camera . The camera of         embodiment of the present invention a method for combin
the present invention eliminates the need for a photographer      ing a first frame and a second frame, including the steps of
to use a computer for creating his panoramic image content. 10 determining       horizontal and vertical offsets for spatially
He simply acquires the photos to be included within the aligning
panoramic image, and the camera produces the final product, summing absoluteandvalues
                                                                            the  first    second frames, including the step of
                                                                                              of color differences between the
a panoramic image of the scene.                                   first frame and the second frame at a multiplicity of pixel
   The camera of the present invention assists the photog locations         , based on trial values for horizontal and vertical
rapher in accurately aligning adjacent fields of view for his 15 offsets , further  determining brightness and contrast param
photos . This is preferably achieved by compositing a desired
overlap strip from a previously captured field of view onto eters for chromatically aligning the first and second frames ,
a current field of view displayed within a viewfinder display and generating a panoramic image, including the step of
of the camera . As the photographer rotates the camera , the     compositing a portion of the second frame onto a portion of
current field of view changes accordingly, but the desired 20 the first frame, based on the horizontal and vertical offsets
overlap strip from the previously captured field of view does            and based on the brightness and contrast parameters.
not change . When the camera reaches an orientation that
produces the desired overlap , the overlap strip within the                    BRIEF DESCRIPTION OF THE DRAWINGS
viewfinder display is seamlessly "matched up ” with the
current field of view being displayed . This serves as a cue to 25          The present invention will be more fully understood and
the photographer to capture the current field of view .                  appreciated from the following detailed description , taken in
   The camera of the present invention also preferably                   conjunction with the drawings in which :
includes a playback mechanism enabling a photographer to                    FIG . 1 is a simplified illustration of a camera that pro
interactively view the panoramic image , as it would appear duces panoramic images in accordance with a preferred
to a user viewing the panoramic image with client viewer 30 embodiment of the present invention ;
software . The playback mechanism is responsive to view                    FIG . 2 is a simplified flowchart for the overall frame
control hardware within the camera, that displays appropri-              acquisition and combining that takes place within a camera ,
ate portions of the panoramic image at appropriate levels of             in accordance with a preferred embodiment of the present
magnification as a photographer dynamically navigates his                invention ;
way through the panoramic image .                                   35     FIG . 3 is a simplified diagram illustrating the geometrical
  There is thus provided in accordance with a preferred                  relationship between two successive frames that are
embodiment of the present invention a camera including a                 acquired by a camera , in accordance with a preferred
camera lens, acquisition circuitry receiving images via the              embodiment of the present invention ;
camera lens, for acquiring a first field of view when the      FIG . 4 is a first simplified illustration of texture mapping
camera lens is in a first orientation and for acquiring a 40 from rectilinear coordinates to cylindrical coordinates, in
second field of view when the camera lens is in a second                 accordance with a preferred embodiment of the present
orientation , and a viewfinder displaying the second field of            invention ;
view when the camera lens is in the second orientation and                 FIG . 5 is a second simplified illustration of texture map
displaying at least a portion of the first field of view at least        ping from rectilinear coordinates to cylindrical coordinates ,
partially composited with the second field of view .                45 in accordance with a preferred embodiment of the present
   There is further provided in accordance with a preferred              invention ;
embodiment of the present invention a method for convert                   FIG . 6 is a simplified illustration of two -pass processing
ing an image stored in a buffer as a first plurality of color            for a rectilinear to cylindrical texture map transformation , in
values at a plurality of pixel locations in a first coordinate accordance with a preferred embodiment of the present
system , to a corresponding image stored in the buffer as a 50 invention ;
second plurality of color values at the plurality of pixel       FIG . 7 is a simplified illustration of horizontal motion
locations in a second coordinate system , the second coor                estimation , in accordance with a preferred embodiment of
dinate system being related to the first coordinate system by            the present invention ;
a non - linear transformation , including the steps of comput              FIG . 8 is a simplified illustration use of a histogram to
ing color values at pixel locations along an axis within the 55 estimate horizontal offset between successive frames, in
buffer, using the non - linear transformation , storing the com -        accordance with a preferred embodiment of the present
puted color values in the buffer at the pixel locations along            invention ;
the axis, and repeating the computing and storing steps for                FIG . 9 is a simplified illustration of the application of
subsequent axes within the buffer, parallel to the axis.                 color correction to each of two frames , in accordance with
   There is further provided in accordance with a preferred 60 a preferred embodiment of the present invention ;
embodiment of the present invention a camera comprising a                  FIG . 10 is a simplified illustration of a portion of a
camera lens , acquisition circuitry receiving images via the             previous frame that is stored within a panoramic image ;
camera lens, for acquiring a first frame when the camera lens              FIG . 11 is a simplified illustration of the stitching of a
is in a first orientation and for acquiring a second frame current frame with a previous frame, in accordance with a
when the camera lens is in a second orientation , and com - 65 preferred embodiment of the present invention ;
bining circuitry for at least partially combining the first       FIG . 12 is a simplified illustration of the stitching of a
frame and the second frame into a panoramic image .                      current frame together with a previous frame in a manner
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 21 of 30


                                                      US 9,961,264 B2
that avoids ghosting , in accordance with a preferred embodi  Reference is now made to FIG . 2, which is a simplified
ment of the present invention ;                            flowchart for the overall frame acquisition and combining
   FIGS. 13A and 13B are simplified illustrations of the that takes place within a camera, in accordance with a
storing of data within a panoramic image in vertical data preferred embodiment of the present invention . At step 210
strips of a fixed width , in accordance with a preferred 5 a module for combining frames is initialized . At step 220 a
embodiment of the present invention ;                                 first frame is acquired .
   FIG . 14 is a simplified flowchart of a stitch module                At step 230 a loop begins, the first step of which is
operative in accordance with a preferred embodiment of the            compositing an overlay from a previously acquired frame
present invention ; and                                               onto a current field of view seen on a viewfinder display. The
   FIG . 15 is a simplified illustration of display of a portion      overlay is preferably a vertical strip from the previous frame ,
of a panoramic image in rectilinear coordinates within a              as described hereinbelow . At step 240 a next frame, repre
view window , in accordance with a preferred embodiment of            senting the field of view seen on the viewfinder display, is
the present invention .                                               acquired . At step 250 this newly acquired next frame is
                                                                      combined into a panoramic image containing all previously
     DETAILED DESCRIPTION OF A PREFERRED                              acquired frames. At step 260 a determination is made
                       EMBODIMENT                                     whether or not further additional frames are to be acquired .
                                                               If there are additional frames to acquire , execution returns to
   The present invention concerns a camera that acquires       step 230 , at which an overlay from the newly acquired next
multiple frames , each representing a field of view , and 20 frame is composited onto a current field of view as seen on
combines them . Reference is now made to FIG . 1, which is the viewfinder display . If there are no additional frames to
 a simplified illustration of a camera that produces panoramic acquire , the combining module is finalized at step 270 , at
 images in accordance with a preferred embodiment of the which any residual data may be combined with the pan
present invention . A camera 100 of the present invention             oramic image, as described hereinbelow with reference to
typically includes standard hardware such as a camera 25 FIGS. 13A and 13B .
housing 110 , a camera lens 120 and a camera viewfinder                  It should be apparent to those skilled in the art that the
display 130 , along with additional hardware specific to the          present invention applies to frames acquired as a camera
present invention .                                                   pans horizontally , and to frames acquired as a camera tilts
   In a preferred embodiment, camera 100 acquires succes -            vertically. In the former case, the panoramic image gener
sive frames, each representing a field of view of a panoramic 30 ated is that of a scene projected onto a surface of a cylinder
scene 140 , designated by angles A and B in FIG . 1 , as the     having a vertical axis of revolution . In the latter case , the
camera rotates. Camera 100 aligns, blends and stitches the       panoramic image generated is that of a scene projected onto
frames together to form a panoramic image of up to 360° in       a surface of a cylinder having a horizontal axis of revolution .
extent about any desired axis of rotation . In addition camera        For the sake of clarity the ensuing description relates to the
100 enables a user to preview a playback of the panoramic 35 former situation ; namely , that of a camera acquiring succes
image , using viewfinder display 130 that forms part of the        sive frames as it rotates approximately within a horizontal
camera itself.                                                     plane about a vertical axis of revolution .
   A first frame is acquired from a first field of view ,             It should also be apparent to those skilled in the art that
subtending angle A . After the first frame is acquired , camera the panoramic images generated in accordance with the
100 is rotated to a second field of view , subtending angle B . 40 present invention need not span a full 360°. They can span
Camera 100 composites a strip 150 from the first frame onto        any angle up to and including 360° . For the sake of clarity
the second field of view 160 seen on viewfinder display 130 . the ensuing description relates to a full 360° panoramic
 Thus viewfinder display 130 simultaneously displays both image.
strip 150 and the current field of view 160 , enabling a           The present invention includes three stages: (i) acquisi
photographer to see the relative alignment between the first 45 tion , ( ii ) combining and (iii ) playback . Each of these stages
and second fields of view , as described in detail with         is described hereinbelow .
reference to FIG . 2 hereinbelow . When the first and second Acquisition Stagg
fields of view are brought into alignment on viewfinder            Preferably , the camera of the present invention includes a
display 130 , the photographer takes a picture and acquires a    user interface for a photographer to indicate when the
second frame, representing the second field of view .         50 process for the combining of successive frames starts and
   The photographer then rotates camera 100 to acquire stops . For example, the photographer can press a button on
additional frames, representing additional fields of view (not the camera housing to indicate when he begins acquiring
shown ). As each additional frame is acquired and camera              frames that are to be combined into a panoramic image , and
100 is further rotated , camera 100 updates viewfinder dis -          he can press the same button or another button to indicate
play 130 so as to display a strip from such additional frame 55 when he finishes acquiring these frames . Multiple pan
composited onto a current field of view . The photographer            oramic images can be stored within a single camera memory
continues taking pictures and acquiring frames representing           unit, and the panoramic images can each include different
additional fields of view , until the frames span the entire          numbers of individual frames .
panoramic scene 140 , or a desired portion of panoramic                  Preferably, from the time a photographer begins acquiring
scene 140 .                                                        60 frames that are to be combined into a panoramic image , the
  In accordance with a preferred embodiment of the present            focal length of the camera is kept fixed so that it does not
invention , and as described hereinbelow with reference to            change from one frame to the next, until the photographer
FIGS. 4 - 14 , camera 100 combines the acquired frames into           acquires all of the frames of the panoramic image . Keeping
a single panoramic image . Viewing the panoramic image          the focal length fixed can be accomplished by instructing the
interactively by a user as described hereinbelow with refer- 65 photographer not to change focus during acquisition of
ence to FIG . 15 , provides an immersive experience , as if the frames relating to a common panoramic image , or by a
user is present in panoramic scene 140.                               mechanism which locks the focus automatically from when
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 22 of 30


                                                     US 9 ,961,264 B2
the photographer indicates the start of a combining process,         scene , and, as such , the field of view angles AOC and DOG
until the photographer indicates the end of the combining            are equal. For the same reason , the lengths of AC and DG are
process .                                                           equal.Moreover , since B is the mid -point of AC and F is the
  Alternatively , the present invention can also be used to         mid - point of DG , the lengths of AB , BC , DF and FG are all
produce panoramic images by combining frames taken at 5 equal. The overlap angle is angle DOE , which preferably
varying focus.                                              corresponds roughly to 25 % of angle DOG .
  While acquiring frames, the camera of the present inven -   In a preferred embodiment of the present invention , the
tion is typically held so that its lens is approximately    rightmost strip of the frame at line ABC is composited at line
horizontally disposed . The camera may include a spirit or DE onto the field of view seen on the viewfinder display .
other level to assist a photographer in positioning the 10 That is , the leftmost 25 % of the field of view seen on the
camera . The rotation of the camera is typically approxi-            viewfinder display contains the rightmost 25 % of the pre
mately within a horizontal plane about a vertical axis of            viously acquired frame. The resultant overlay can be semi
revolution . Imagining an entire 360° panoramic scene to be          transparent, typically having 50 % opacity, so that the pho
laid out on the circumference of a vertically standing cyl-          tographer can see both the overlay and the current field of
inder, each frame captured by the camera corresponds to an 15 view composited together in the viewfinder display . Alter
angular strip of such circumference . The camera of the natively, the overlay and the current field of view can be
present invention stitches the frames together so as to       displayed using alternate pixels, in a checkerboard -like
generate a single image of the entire cylindrical circumfer - fashion , providing a screening type composite of the overlay
ence.                                                         on the current field of view , rather than a semi- transparent
  When acquiring frames for the purpose of combining 20 type composite .
them into a panoramic image , it is desirable that successive          As the camera is rotated from the orientation along ray
frames overlap . In order to accurately align successive             OB to the orientation along ray OF, the overlay portion DE
frames it is desirable that (i) the overlap area between             is brought into alignment with the field of view seen on the
successive frames have a significant width , typically         viewfinder display . Visual alignment serves as the cue that
approximately 25 % of the width of each frame, and (ii) the 25 informs the photographer how far to rotate the camera .
vertical displacement between successive camera positions        In a preferred embodiment of the present invention the
be relatively small. For example , each frame can have a 30°   camera includes a visual or audio indicator that signals when
field of view in the horizontal direction , and the camera can       the camera is rotated into the correct orientation along ray
be rotated 221/2° per frame. For this example , 360 /221/2 = 16      OF. Such an indicator can be a light that blinks or shines, or
frames are used to produce a full 360° scene .                    30 a beep or message that is sounded .
   There are several ways in which a photographer may                   The overlap between successive frames can be prescribed
rotate the camera so that successive frames are aligned as           in terms of an overlap angle ODE , or alternatively by an
described hereinabove. One such way is to use a tripod head          overlap width DE. Knowing the focal length , f, conversion
with notches . Each time a new frame is to be acquired , the         from angle ODE to width DE is given by:
photographer rotates the camera about the tripod head from 35
one notch to the next.                                                     ZODE = tan -'(DF/p - tan - '(EF /f).                 ( 1)
   Alternatively, a portion of the previously acquired frame         Due to the non -linearity in going from angle to length ,
may be composited onto the current field of view seen on the         prescribing a 25 % angular overlap is different than prescrib
viewfinder display. In this way the photographer can deter-          ing a 25 % width overlap . That is, requiring that angle DOE
mine when the camera is rotated to an orientation for which 40 be 25 % of angle DOG is different than requiring that the
the current field of view overlaps the previously acquired length of DE be 25 % of the length of DG .
frame by a prescribed amount, such as 25 % . Continuing                 Similarly , the angle of rotation, a , which produces the
with the above example , supposing the camera is rotating            desired overlap is given by:
counter -clockwise ( left to right) within a panoramic scene ,              a =tan (DF /f)+ tan - (EF/p).                      (2 )
each time a frame is acquired , the rightmost strip of such 45
frame is composited onto the current field of view seen on              It should be appreciated that a 25 % overlap , while con
the viewfinder display as the camera rotates to a new angular        venient, is but an arbitrary extent. Any other suitable overlap
orientation. When the camera is rotated so that the current          may be employed .
field of view overlaps the field of view of the previously              In order for the overlay to align properly with field of
acquired frame, typically by 25 % in the horizontal direction , 50 view DEFG when the camera rotates from the orientation
the overlaid strip is brought into alignment, and “ matches          along ray OB to the orientation along ray OF, it is necessary
up ” with the current field of view .                       to correct the perspective of the rightmost strip of the
  Reference is now made to FIG . 3 , which is a simplified previously acquired frame to take into account the rotation
diagram illustrating the geometrical relationship between of the camera . If this perspective correction is not per
two successive frames that are acquired by a camera , in 55 formed , the overlay will be slanted relative to the field of
accordance with a preferred embodiment of the present                view DEFG , even when the camera is precisely oriented in
invention . The line ABC represents the location of a field of the direction along ray OF, making it difficult for the
view when the camera is orientated along the direction of ray photographer to recognize visual alignment in the view
OB . The field of view corresponds to a vertically standing       finder display .
rectangle, perpendicular to the plane of the Figure , with top 60 For the purpose of the following discussion , x _ src and
and bottom sides parallel to line ABC . The frame acquired        y _ src denote local x and y coordinates relative to an origin
subtends a field of view angle AOC .                             at point B within the previous framepositioned at ABC , with
  When the camera is rotated through an angle , a, to a new          x _ src running along ABC and y _ src running vertically .
orientation along ray OF, the corresponding field of view is         Similarly x dst and y _ dst denote local x and y coordinates
located at line DEFG , and the frame corresponding thereto 65 relative to an origin at point F within the current frame
subtends a field of view angle DOG . The focal length , f , of       positioned at DEFG , with x _ dst running along DEFG and
the camera is preferably fixed during capture of frames of a         y _dst running vertically. The color values of the previous
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 23 of 30


                                                        US 9 ,961,264 B2
                                                                                                       10
frame at integral pixel locations (x _ src , y _ src ) are known,      present invention . A local rectilinear coordinate system 410
having been determined when the previous frame was                     includes coordinates axes x and y relative to an origin O .
acquired by the camera .                                              Rectilinear coordinate system 410 corresponds to the pixel
  Perspective correction is performed by determining color             coordinates of a frame acquired by the camera of the present
values at integral pixel locations ( x _ dst, y _ dst ) within the 5 invention . Typically frames acquired by optics that can be
overlap region , at DE . Such color values are obtained by             approximated by a pin - hole camera have a rectilinear geom
identifying for each integral pixel location ( x _ dst, y _ dst )      etry , and the pixel data representing such frames consist of
within a destination frame, the corresponding location                 color values at a rectilinear grid of integral pixel locations.
(x _ src , y _ src ) within a source frame. Preferably the desti-    Also shown in FIG . 4 is a cylindrical coordinate system
nation frame is the overlap region , and the source frame is 10 420 including an angular coordinate , a , and a height coor
the previous frame at ABC . The source frame' s color value       dinate, h . Cylindrical coordinate system 420 corresponds to
at (x _ src, y _ src ) is assigned to the overlap color value at       a portion of the surface of a cylinder 430 .
(x _ dst , y _dst) within the destination frame. For example ,            Coordinate systems 410 and 420 are related in that (i) the
referring to FIG . 3 , location E in the destination frame            local rectilinear coordinate system 410 is vertically disposed
corresponds to location C in the source frame, and the color 15 and tangent to the cylindrical coordinate system 420 at point
value of the source frame at location C is assigned to the             O , and (ii) the origins ofboth coordinate systems correspond
color value of the destination frame at location E .                  to the same point.
  It can be shown using similar triangles OBC and OHE that                  It can be seen from FIG . 4 that the texture mapping
the desired correspondence is given by :                              between the rectilinear coordinates ( x , y ) and the cylindrical
                                                                     20 coordinates (a, h ) is obtained geometrically by identifying
     x _ src = f*( * sin (a)x_ dst *cos(a))/(f* cos(a )-x _ dst* sin    each point (x , y ) in coordinate system 410 with the point ( a ,
            ( a ) ),                                                    h ) on the surface of the cylinder that lies on the ray joining
                                                                        a viewing point P at the center of cylinder 430 with point (x ,
     y _src= f* y_dst/(f* cos (a )-x _dst* sin(a )).                    y ). Specifically, as can be seen from FIG . 4 , the texture
In general, the values of x _ src and y _ src determined by 25 mapping is given by :
Equations 3 and 4 may not be integral values corresponding
to discrete pixel locations, and as such the determination of                x = f*tan (a ),
the color value of the previous frame at location (x _ src ,        y = h /cos(a ).                                      (6)
y _ src )may involve interpolating color values at surrounding
pixel locations.                                               30 As is the case with Equation 4 above , the rectilinear to
    It can be seen from Equation 4 that the perspective cylindrical texture mapping is a uniform rescaling of vertical
correction is a uniform rescaling of vertical lines , since y _ src    lines, since y is proportional to h at a fixed angle , a .
is proportional to y _ dst at a fixed location x _ dst. Thus , for       Reference is now made to FIG . 5 , which further illustrates
each value of x _ dst, once x _ src is calculated according to         texture mapping from rectilinear coordinates to cylindrical
Equation 3 , color values within the entire vertical line 35 coordinates , in accordance with a preferred embodiment of
situated at x _ dst in the overlap region can be determined by        the present invention . A local rectilinear coordinate plane
re- scaling color values within a vertical line situated at x _ src   510 includes coordinate axes x and y . Rectilinear coordinate
in the previous frame. In this way color values for the entire        plane 510 corresponds to rectilinear coordinate system 410
overlap region can be computed , and the overlap region can    shown in FIG . 4 , which in turn corresponds to the pixel
be composited onto the current field of view as seen on the 40 coordinates of a frame acquired by the camera of the present
viewfinder display .                                           invention . Also shown in FIG . 5 is a cylindrical coordinate
                                                               pl
Combining Stage                                                       plane 520 including an angular coordinate , a , which ranges
  As successive frames are acquired , they are combined by            between a lower limit a _ min and an upper limit a _ max , and
spatially aligning, chromatically aligning and stitching them          a height coordinate, h . Cylindrical coordinate system 520
together into a panoramic image , as described hereinbelow . 45 corresponds to cylindrical coordinate system 420 shown in
In carrying out combining, the present invention preferably           FIG . 4 , which in turn corresponds to a portion of cylindrical
also texture maps the frames from rectangular to cylindrical          surface 430 .
geometry . That is, each frame is mapped from rectilinear                When a frame is acquired by the camera , color values at
coordinates to cylindrical coordinates , by means of projec -          integral pixel locations ( x , y ) within rectilinear plane 510 are
tion thereof through a reference viewing point , prior to being 50 determined . Texture mapping is performed by assigning
combined with previously acquired frames.                              color values to integral pixel locations (a , h ) within cylin
  In a preferred embodiment, the present invention deter-             drical coordinate plane 520 . A color value can be assigned
mines the relative alignment between two successive                   to each pixel location (a , h ) within cylindrical coordinate
frames . Specifically, the present invention calculates the           plane 520 by determining the color at the corresponding
horizontal and vertical displacement between successive 55 location ( x , y ) of the frame within rectilinear coordinate
frames , in order to properly combine them .                           plane 510 . In general, location ( x , y ) as determined from
   The combining stage thus includes four sub - stages: (i )           Equations 5 and 6 above , may not coincide with an integral
texture mapping of an acquired frame from rectilinear to               pixel location , and as such , the color value of the frame at
cylindrical coordinates, (ii ) spatial alignment, (iii ) chromatic     location (x , y ) may be determined by interpolating color
alignment and ( iv ) stitching the texture mapped frame into 60 values at surrounding integral pixel locations .
the panoramic image . These sub -stages are described here .             For each integral value of the angular coordinate , a ,
inbelow .                                                             within cylindrical coordinate plane 520 , color values of the
Texture Mapping from Rectilinear to Cylindrical Coordi-               texture mapped cylindrical plane within an entire vertical
nates                                                                  line 530 situated at position " a " can be determined from
  Reference is now made to FIG . 4 which illustrates texture 65 color values within an appropriately re -scaled vertical line
mapping from rectilinear coordinates to cylindrical coordi-            540 of the rectilinear plane situated at position x . Vertical
nates, in accordance with a preferred embodiment of the                lines 530 of cylindrical coordinate system 520 are kept at a
           Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 24 of 30


                                                              US 9, 961, 264 B2
fixed length , so as to eliminate the top and bottom polar                      For these reasons, a preferred embodiment of the present
regions 550 and 560, respectively.                                            invention maintains an auxiliary memory buffer of two
   The values of the lower and upper limits , a _min and                      vertical lines of rectilinear data , the two vertical lines being
a _max , respectively , can be determined by substituting the                 the current line and its predecessor. The auxiliary buffer is
limiting values of x into Equation 5 . Specifically ,                     5   used whenever rectilinear data at the current line position or
                                                                              the previous line position is needed to determine the pixel
         a _min = tan (x_min /f), a _max = tan -'(x_max/f),                   data in the current cylindrical line 530 . After each successive
                                                    (7) cylindrical line 530 is processed , the to auxiliary buffer is
where x min and x _ max are the corresponding limiting updated to reflect the position of the next line.
values of x within the rectilinear plane.              10 It should be appreciated by persons skilled in the art that
   Each positive integral value of the angular coordinate “ a ”               the values of coordinates x , y, a and h are relative values .
can be represented as r* a _max, where r has a value between                  Typically these values are not centered at 0 , but range from
O and 1 . A useful observation relating to Equation 6 is that                 Oto N - 1 , where N is the total number of pixel locations in
the function tan (a) is a convex function over the range of                   a given direction , and is determined by the sampling fre
angles a between 0 and 90° . Since tan (0 ) = 0 , it follows that 15 quency of the hardware within the camera that acquires the
tan (r * a < r * tan ( a ). In turn , it follows from Equations 6 and 7       frames. For purposes of clarity it is assumed in this descrip
that the value of x corresponding to an angle a = r * a _ max                 tion that the angular coordinate , a , and the horizontal recti
satisfies the inequality x < r * x _ max . In other words, relative           linear coordinate , x , range from negative to positive values.
to the respective scales x _max and a _ max , the vertical line However, the in -place processing described hereinabove can
440 is closer to origin O than is the vertical line 430 .      20 be adapted to any pixel indexing method .
   As a consequence of this property , it is possible to            For hardware applications such as a camera , in -place
overwrite a memory buffer in which the rectilinear frame processing is advantageous in that it reduces memory
pixel color values are stored , to store instead the cylindrical              requirements, since separate memory buffers are not
texture -mapped pixel color values . Specifically, if process                 required for both the rectilinear and the cylindrical data .
ing of vertical lines advances from right to left, beginning at 25 Moreover, the left -to - right pass and the right- to - left pass can
a = a _ max and ending at a = 0 , each vertical line of pixel data be implemented in parallel, since there is no shared data
within a memory buffer storing the rectilinear data can be                    used in the two passes . In a preferred embodiment of the
overwritten to store a corresponding vertical line of cylin -    present invention , when the camera acquires a new rectilin
drical pixel data . Since each vertical line of cylindrical data ear frame and stores its pixel data within a memory buffer,
only references rectilinear data to the left of such vertical 30 the pixel data for the frame is converted in place from
line, none of the rectilinear data that has been overwritten is               rectilinear to cylindrical coordinates .
subsequently needed .                                                           Reference is now made to FIG . 6 , which illustrates
   For negative values of the angular coordinate “ a ” , a                    two - pass processing of a rectilinear to cylindrical texture
symmetric relationship holds. Specifically , each vertical line               map transformation , in accordance with a preferred embodi
of cylindrical data only references rectilinear data to the               35 ment of the present invention . A memory buffer initially
right of such vertical line . Thus if processing of vertical lines            stores rectilinear pixel data for a frame acquired by a
advances from left to right, beginning at a = a _min and                      camera . A left-to - right pass proceeds by iterating over ver
ending at a = 0 , the pixel data within a memory buffer storing               tical lines, such as lines AD , BE and CF, to the left of an
the rectilinear data can be overwritten to store the cylindrical              origin O . A right- to - left pass proceeds by iterating over
data .                                                    40 vertical lines, such as lines IL , HK and GJ, to the right of
   Thus by implementing a left-to -right pass for vertical origin O .
lines to the left of origin O , and a right- to - left pass for                 Each iteration is controlled by advancing an index indi
vertical lines to the right of origin O , as indicated in FIG . 5 ,           cating a position of a vertical line being processed . Initially
the present invention writes cylindrical data over rectilinear                rectilinear data in the first vertical line is saved into an
data within a memory buffer initially storing the rectilinear 45 auxiliary buffer . As each iteration of the left -to - right pass
data . That is , the buffer that stores the rectilinear data is               proceeds and the position ofthe vertical line being processed
converted to a buffer storing the cylindrical data .                          advances from left to right, the auxiliary buffer is updated so
   This is referred to as “ in - place ” texture mapping, since the           as to contain rectilinear data at both the current vertical line
texture mapped cylindrical data is written in the same place                  position and the previous vertical line position . This is
(i. e . memory locations ) where the rectilinear data is initially 50 accomplished by renaming current line data within the
stored . Theoretically each vertical line 530 within cylindri-                auxiliary buffer as previous line data , and copying rectilinear
cal coordinate system 520 to the right of origin O corre -                    data from the current line into the auxiliary buffer as current
sponds to a vertical line 540 within rectilinear coordinate                   line data . For example , when the left - to -right processing
system 510 to the right of origin O that is closer to origin o                reaches vertical line BE , the auxiliary buffer contains rec
on a relative scale . However, due to the integral nature of 55 tilinear data at lines AD (previous line ) and BE ( current
pixel locations and the effect of rounding, it may occur that line ), and when the left - to - right processing reaches vertical
color values within a vertical line 530 depend on color line CF , the auxiliary buffer contains rectilinear data at lines
values within a vertical line 540 at the same relative loca - BE ( previous line) and CF ( current line ).
tion . Moreover, for systems that sub -sample chrominance         As each iteration of the left- to - right pass proceeds, cylin
color values, such as YCC422 , it may even occur that color 60 drical line data , such as data for line AD , is determined ,
values in a vertical line 530 within cylindrical coordinate preferably by means of Equations 5 and 6 , and written over
system 520 depend on color values in a vertical line 540                      the rectilinear line data at the same pixel locations within the
within rectilinear coordinate system 510 that is at a relative                memory buffer.
location further away from the origin O than line 530 . In                       Similarly , as each iteration of the right- to -left pass pro
such a case , were the rectilinear pixel data to be overwritten , 65 ceeds and the position of the vertical line being processed
data necessary for processing additional vertical lines would        advances from right to left , the auxiliary buffer stores
be lost.                                                             rectilinear data from the current and previous lines, and
         Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 25 of 30


                                                                           US 9, 961, 264 B2
                                          13                                                                              14
cylindrical line data is written over rectilinear line data at the                        of comparison , a preferred embodiment of the present inven
same line position . For example , when the right- to - left                              tion uses the ratio SAD / C# of pixel locations in the overlap
processing reaches vertical line HK , the auxiliary buffer                                region ), which reflects the SAD per unit pixel, as a measure
contains rectilinear data at lines IL (previous line ) and HK of the error in using the horizontal offset dx to align the
( current line), and cylindrical data at pixel locations along 5 frames .
line HK is written over the rectilinear data at pixel locations                             In order to conserve memory , the SAD is preferably
along line HK in the memory buffer.                                                       computed by calculating the sum in Equation 8 along
Spatial Alignment                                              horizontal lines within the overlap region , such as line
  Motion estimation is used to determine horizontal and TUVW in FIG . 6 , and these horizontal line sums are then
vertical displacements between two successive frames, so as 10 accumulated to form a total overlap region sum . Specifically ,
                                                               each horizontal line sum is accumulated into the table entry
to be able to spatially align them . In a preferred embodiment of table 730 indexed by the value of dx . Pseudo - code for
of the present invention the successive frames being ana       carrying  out this accumulation is given by the following
lyzed consist of pixel data that was previously converted      algorithm :
from rectilinear to cylindrical coordinates by a texture 15. For each displacement dx :
mapping transformation of the type described above, such as
a mapping governed by Equations 5 and 6 .                                                       SAD [dx]= 0 ;
  Reference is now made to FIG . 7 , which is a simplified                                for each horizontal line at position y :
illustration of horizontal motion estimation in accordance                                  for each displacement dx :
with a preferred embodiment of the present invention . 20                                      SAD [dx]+= LineSAD (dx ,Frame1Line, Frame2Line).
Shown in FIG . 7 are two successive frames 710 and 720,
offset horizontally by a horizontal offset, dx , and offset                                  Another advantage of accumulating horizontal line SADs
vertically by a vertical offset, dy. It is assumed that dy is                             to calculate the overall SAD is that the individual line SADs
significantly smaller than dx ; that is , that the camera 's    can be calculated in parallel. In a preferred embodiment of
vertical position does not change significantly as the camera 5 the present invention , the hardware for calculating an indi
is rotated .                                                    vidual line SAD can be replicated multiple times, with each
   Pursuant to the above assumption , the estimation of dx      version processing a different line simultaneously .
and dy can be separated into an estimate for dx based on          Reference is now made to FIG . 8 which illustrates use of
there being no vertical offset, followed by an estimate for dy                        a histogram to estimate horizontal offset between successive
based on knowledge of the horizontal offset, dx . This is 30 frames, in accordance with a preferred embodiment of the
simpler computationally than estimating both dx and dy present invention . Table 810 tabulates for each index dx , the
simultaneously . It should be appreciated by persons skilled normalized SAD when dx is used as a horizontal offset to
in the art that other estimation algorithms can be employed ,                             align two successive frames . The normalized SADs are
including algorithms that estimate both dx and dy simulta -                               illustrated as histogram rectangles 820 above each corre
neously , without departing from the spirit of the present 35 sponding value of dx . The height of each histogram rect
invention .                                                   angle 820 indicates the value of the normalized SAD .
  Asmentioned hereinabove , it is assumed in the present         In a preferred embodiment, the present invention uses as
description that a photographer is acquiring images by                                    an estimate of the true horizontal offset between successive
rotating a camera horizontally i.e. by changing the pan                                   frames, a value of dx which is the minimum of the local
angle of the camera ). It should be appreciated by those un minima among the heights of the rectangles 820 . Such a
skilled in the art that in the circumstance where the photog - value corresponds to the hatched rectangle 830 . It is noted
rapher is acquiring images by rotating a camera vertically                                that a global minimum is not used since a global minimum
(i. e . by changing the tilt angle of the camera ), than an                               can correspond to a displacement at the boundary of the
appropriate assumption to make is that dx is significantly                                search range .
smaller than dy, and correspondingly it is appropriate to first 15                          After the horizontal offset, dx , has been estimated , similar
estimate dy based on there being no horizontal offset, and processing can be carried out to estimate the vertical offset,
afterwards to estimate dx based on knowledge ofdy          d y . Specifically , the appropriate SAD to use for a selected
   Referring back to FIG . 7 , a table 730 is constructed            value of dy is given by:
tabulating for each value of dx from among a suitable range
of values ( referred to as a “ search range ” ), a measure of the 50
error in using the horizontal offset dx to align frame 710 with            SAD[ dy] =    )    | (x + dx, y + dy) – 1 ( x, y) ,
frame 720 . Specifically, the error is measured by a normal                 pixel locations (x , y )
                                                                             in overlap region
ized sum of absolute differences (SAD ) of color values
between frame 710 and frame 720 in their region of overlap
IBJE . The SAD corresponding to a selected value of dx is 55 where dx is the estimated horizontal offset.
given by                                                        The SAD for vertical offsets can be calculated by accu
                                                                                          mulating partial sums over vertical lines , for the sum in
                                                                               (8)
                                                                                          Equation 9 , and the true offset can be estimated by finding
       SAD[dx ] = pixel locations (x , y ) 171 (x + dx, y) – 12 (x, y)||                  the minimum of the local minima of the SAD [dy ) values .
                      in overlap region                                              60     Due to the symmetry of the operations in estimating dx
                                                                                          and dy, the same hardware can be used for performing both
                                                                                          estimates.
where I (x + dx , y ) denotes the color value of frame 710 at                In a preferred embodiment of the present invention the
pixel location ( x + dx , y ) , and I , ( x , y ) denotes the color value pixel data in the previous and current frames is down
of frame 720 at pixel location (x , y ). The overlap region 65 sampled horizontally prior to motion estimation . Horizontal
decreases in size as the value of the horizontal offset, dx ,                             downsampling is preferably performed by averaging mul
increases . Thus in order to normalize the SAD for purposes                               tiple vertical lines together. In addition, the data in the
         Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 26 of 30


                                                        US 9 ,961,264 B2
                             15
previous and current frames is also downsampled vertically parameter, b , then the color of the other frame is adjusted by
prior to motion estimation . Vertical downsampling is pref- - b ; and if the contrast of one frame is adjusted by a factor,
erably performed by averaging multiple horizontal lines c , then the contrast of the other frame is adjusted by 1 /c .
together. Four downsampled frames are thus produced from           preferred embodiment of the present invention uses
the previous and current frames — two horizontally down - 5 histogram matching to find values of b and c for which the
sampled frames and two vertically downsampled frames .      adjusted colors of the frames have the same means and
   After downsampling the previous and current frames, the variances within an overlap region . The values of b and c
horizontally downsampled frames are reflected spatially by               used in a preferred embodiment of the present invention are
transposing their rows into columns . This makes it possible             given by :
to use the same hardware to carry out a high pass filter 10
( described hereinbelow ) for both the horizontally and ver
tically downsampled frames, and to use the same hardware                                                               1/1               (11)
to carry out the offset estimation for estimating both the
horizontal and vertical offsets.
                                                                                ca y ={1, 2,0= f( n)=c(12 ),
                                                                                C = 41                      b         10 | 10- ( 11

   The downsampled frames are filtered by a one -dimen - 15
sionalhigh pass filter in the horizontal direction . An example          where the above averages are computed according to :
of a high pass filter used in an embodiment of the present
invention is the filter with coefficients ( - 1, 2 , - 1 ]. High pass                                                                   ( 12 )
filtering is needed to make the errormeasure robust to global                   (1 ) =               £                  1(x,y),
illumination changes. Since the horizontally downsampled 20                               pixel locations ( x , y )
                                                                                          in the overlap region
frames are reflected , as described hereinabove , one -dimen
sional high pass filtering in the horizontal direction is
equivalent to filtering the unreflected frames in the vertical                  ( 11) =    pixel locations ( x ,y )
                                                                                                                         {(x,y),
direction .                                                                               in the overlap region
   After high pass filtering is performed , the horizontal offset 25
dx is estimated using the vertically downsampled frames ,                                                                               (13)
assuming that the vertical offset is zero . Then the vertical                   (12)= beations(. 12 (x , y),
                                                                                          pixel locations ( x , y )
                                                                                          in the overlap region
offset dy is estimated using the horizontally downsampled
 frames and using the estimated horizontal offset dx. As
mentioned hereinabove , since the horizontally down- 30                         (1? ) =               =
                                                                                          pixel locations ( x, y )
                                                                                                                         {(x,y),
sampled frames are reflected , the samehardware can be used                               in the overlap region
to estimate both dx and dy .
   Use of downsampled frames is advantageous in that
computational time is reduced . In addition , the assumption                 and N denotes the total number of pixels in the overlap
of a zero vertical offset while estimating the horizontal offset 35 region .
dx is more justifiable when using a vertically downsampled                      The corresponding color corrections are given by
frame than when using an original full-size frame. The
vertical offset may not be zero , due to the vertical motion of                    I '= -b + c=1* 11, 12 '=b + c* 12.                    (14)
the camera when it is rotated by the photographer, but it is                   It will be appreciated by persons skilled in the art that the
typically small . Downsampling scales the vertical offset by 40 description hereinabove relates to a single color channel,
the sampling frequency , making the vertical offset even denoted by I. For multiple color channels, separate bright
smaller.                                                                    ness and contrast factors can be computed independently .
Chromatic Alignment                                                            Reference is now made to FIG . 9 , which illustrates the
   As described hereinabove , motion estimation is used to                  application of color correction to each of two frames , ABCD
spatially align two frames. Blending is a form of color 45 and EFGH , in accordance with a preferred embodiment of
correction used to chromatically align two frames. Assign - the present invention . The brightness and contrast param
ee ' s co - pending application U .S . Ser . No . 08 / 922 , 732 , filed    eters determined above in Equation 11 are based on color
on Sep . 3 , 1997 and entitled “ A Method and System for values of two frames within an overlap region . Once these
Compositing Images ” describes techniques for blending parameters are determined , it is desirable to adjust color
 images .                                                                50 values in each of the frames within the overlap region
    In a preferred embodiment, the present invention uses a accordingly. In order to avoid noticeable artifacts at the
color correction model involving brightness and contrast                 boundary of the overlap region , it is desired to continuously
parameters . Brightness and contrast adjustment of a color               apply and taper the color value adjustments beyond the
value , I, operate according to the linear equation                region of overlap , rather than not apply them at all outside
      I'= b + c * I,                                      (10 )
                                                                55 the region of overlap .
                                                                     Based on Equation 14 above , full color correction
where b is a brightness parameter, c is a contrast parameter amounts to addition of dI = I'- I to color values I within a
and I' is the adjusted color value . For two frames , such as      frame. Partial color correction amounts to addition of r * di to
frames 710 and 720 (FIG . 7 ), one can compute optimal color values I, where r is a multiplicative factor between 0
values of brightness and contrast parameters , which best 60 and 1 . The extreme value r = 0 corresponds to no color
bring the color values of the frames into alignment with one correction , and the extreme value r = 1 amounts to full color
another.                                                     correction .
   In a preferred embodiment of the present invention , rather   Shown at the top of FIG . 9 is a graph 910 of the factor r
than apply brightness and contrast adjustment to one of the    as a function of horizontal position within previous frame
frames , in order to chromatically align it with the other 65 920 (rectangle ABCD ) and current frame 930 rectangle
frame, equal and opposite adjustments are made to both         EFGH ). When applying color correction to previous frame
frames. If the color of one frame is adjusted by a brightness            920 , the factor r is set to r= 1 between the overlap positions
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 27 of 30


                                                        US 9, 961, 264 B2
                                                                                                      18
C and F. That is , full color correction is applied at pixel            Aft
                                                                        After    the current frame is stitched together with the
locations within region IBCF. To the left of position F the           previous frame, the unstored data of the previous frame in
factor r tapers down from r = 1 to r = 0 as the position moves        region QBCR is stored within the panoramic image . The
leftward from point F to point L . To the left of point L no current buffer is then renamed to be the previous buffer and
color correction is applied to previous frame 920 .         5 the far and previous edge delimiters are adjusted as
   Similarly, when applying color correction to current               described hereinbelow .
frame 930 , the factor r is set to r = 1, indicating full color          It is noted that an advantage of the present invention is
correction , between the overlap positions H and J. That is ,         that the samememory used to store the individual acquired
full color correction is applied at pixel locations within            frames is also being used to store the panoramic image .
region EMJH . To the right of position J the factor r tapers 10 Specifically
                                                                the  panoramic
                                                                              , as each portion of each frame is stored within
                                                                                  image , the individual frame data is overwrit
down from r = 1 to r = 0 as the position moves rightward from   ten , thus obviating the need to use duplicate memory to store
point J. Preferably , as will be described hereinbelow , the both       the panoramic image and the individual frames
factor r tapers down to r = 0 at the rightmost boundary of            included within it . This elimination of duplicate memory
current frame 930, at position G .                           15 would not be achievable if it were necessary to preserve the
   In an alternate embodiment of the present invention , less individual frames .
than full color correction is applied inside the overlap                Reference is now made to FIG . 11 , which illustrates the
region . In this embodiment the maximum value of r in graph           stitching of a current frame together with a previous frame,
910 is set to a value less than 1 , preferably a value of             in accordance with a preferred embodiment of the present
approximately 0 .75 . Thus, for example , between overlap 20 invention . The stitching is performed by adjusting the color
positions C and F the factor r is set to 0 .75 , to the left of       values , I, , of the previous frame, based on the color values
position F it tapers from r = 0 .75 down to r= 0 , and to the right   12 of the current frame, according to :
of position C it also tapers from r = 0 .75 down to r = 0 .
   In this alternate embodiment, the previous and current                   I '= s* I +(1 - s)* 12,                               ( 15 )
frames are not sufficiently color corrected so as to match 25 where s is a weighting factor between 0 and 1 that controls
each other. This is acceptable because the subsequent image   the amount of color adjustment. Preferably the color values
stitching step transitions the previous buffer smoothly into   1, and I have already been adjusted for chromatic align
                                                              ment, as described hereinabove . As shown in FIG . 11 the
full color correction is useful as it produces a smoother color    weighting factor s tapers down from s = 1 at the left edge GI
transition between the two frames .                             30 of the overlap to s = 0 at the right edge BC of the overlap .
   In a preferred embodiment of the present invention the             Since it is only the color values of a previous frame 1110 that
color alignment can be carried out in parallel with the spatial       are being adjusted , Equation 16 is only applied to the data
alignment. Even though the horizontal and vertical offsets ,          in previous frame 1110 within the region IBCG .
dx and dy, respectively, which determine the overlap region              After the current frame is stitched with the previous
are not calculated until completion of spatial alignment, 35 frame, as described hereinabove , the unstored data within
nevertheless a default overlap region can be used for the             previous buffer 1010 ( FIG . 10 ) between the previous far
purpose of histogram matching to carry out color alignment.           edge and the previous near edge is stored within the pan
Stitching                                                        oramic image . Current buffer 1020 then becomes the pre
   As each successive frame is acquired , it is stitched vious buffer, in preparation for acquisition of the next frame,
together with a previous frame. After being stitched with the 40 and its delimiting edges are set so that the previous far edge
current frame, a portion of the previous frame is appended becomes edge MJand the previous near edge becomes edge
to a panoramic image by storing a portion of its data within     FG .
the panoramic image , as described hereinbelow . As each           Referring back to FIG . 9 , it is noted that preferably once
portion of each additional frame is stored within the pan - data is stored within the panoramic image , no further adjust
oramic image , the size of the panoramic image grows.     45 ments are made to the data . Thus the color correction within
  Reference is now made to FIG . 10 which illustrates the    the previous frame should only go as far back as the previous
portion of a previous frame ABCD that is stored within a              far edge . That is, preferably the edge LK in FIG . 8 at which
panoramic image . FIG . 10 refers to a situation subsequent to        the factor r tapers down to r = 0 does not extend leftward
acquisition of a current frame. A memory buffer 1010                  beyond the previous far edge QR ( FIG . 10 ). In a preferred
referred to as a previous buffer stores the previously 50 embodiment of the present invention , the edge LK coincides
acquired frame, and a memory buffer 1020 referred to as a             with the previous far edge QR , so that the color correction
current buffer stores the currently acquired frame. The frame         spreads backwards as far as it can , without affecting data that
data has preferably been converted into cylindrical coordi-           has already been stored within the panoramic image . Simi
nates , and color corrected as described hereinabove .      larly , the color correction spreads forwards as far as it can ,
   Portion AQRD of previous buffer 1010 has already been 55 and thus preferably the factor r tapers down to r = 0 at the
stored within the panoramic image . Portion QBCR of pre - right edge FG of the current frame, as mentioned herein
vious buffer 1010 has not yet been stored within the pan -  above .
oramic image . The unstored portion of buffer 1010 is                   While the method of stitching illustrated in FIG . 10 results
designated by means of two edge delimiters , a previous far           in a smooth transition between the two frames , it may
edge QR and a previous near edge BC . The region between 60 produce ghosting when the respective content in the two
the previous far edge and the previous near edge contains the frames differ. For example , if a person is in the overlap
unstored pixel data .                                         region within one frame but not the other, a ghost- like
   The entire current buffer 1020 has not yet been stored             reproduction of that person will be present in the final
within the panoramic image , and as such , the delimiting panorama. If the compositing is confined to a portion of
edges for its unstored data are current far edge EH , which is 65 overlap region MCG to the left or to the right of the person ,
the leftmost edge of current buffer 1020 , and current near then the resulting panorama will either include the person
edge FG , which is the rightmost edge of currentbuffer 1020 .         entirely or not include the person at all, respectively .
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 28 of 30


                                                     US 9, 961, 264 B2
                                                                                                   20
  Reference is now made to FIG . 12 , which illustrates the         a panoramic image, as described hereinabove with reference
stitching of a current frame together with a previous frame         to FIG . 10 . Since the panoramic image contains no data at
in a manner that avoids ghosting, in accordance with a              this point in the processing, the previous far edge is set to
preferred embodiment of the present invention . Whereas in          zero and the previous near edge is set to the rightmost edge
FIG . 11 the compositing region is a wide region between 5 of the buffer. Execution then continues at step 1435 , ending
positions F and C , in FIG . 12 the compositing region is a         the combine module for the first frame.
narrower region between positions S and T .                            If the frame being processed at step 1410 is determined
  Determination of an appropriate compositing region is             not to be the first frame, then execution continues to step
carried out by determining the horizontal position of the      1440 , where the pixel data from the viewfinder is loaded into
center of the compositing region , and by determining the 10 a memory buffer referred to as the " current buffer.” At this
width of the compositing region . The horizontal position of   stage the data from the overlay buffer is composited onto the
the center of the compositing region can be taken as that viewfinder display . At step 1445 a rightmost portion of the
position which yields a least sum of absolute differences      frame in the current buffer is perspectively corrected and
(SAD ) error for a specified error metric . One such error     stored within the overlay buffer, overwriting the previous
metric is the SAD between color values of the two frames at 15 contents of this buffer. At step 1450 the current buffer is
corresponding pixel locations along vertical lines within           warped in place from rectilinear to cylindrical coordinates.
their overlap region . This SAD is computed after the current       Again , it is noted that the warping is preferably performed
frame is spatially aligned with the previous frame.                 after the overlay data has been computed , since the overlay
    The width of the compositing region can be fixed , or           data is required to be rectilinear in form .
determined using the same error metric . For example , the 20 At step 1455 spatial alignment offset parameters dx and
width of the compositing region can be taken based on the    dy are estimated as described hereinabove with reference to
set of horizontal positions at which the above referenced           FIGS. 7 and 8 , and color alignment brightness and contrast
SAD is small.                                                       parameters b and c are estimated as described hereinabove
   When the compositing region is only a portion of the             with reference to Equations 11 - 13 . At step 1460 the data in
overlap region , the previous near edge delimiter is no longer 25 the previous and current buffers is adjusted for color using
the right edge of the previous frame. Instead , it is set to the    the estimated brightness and contrast parameters , as
right edge of the compositing region . That is , only the           described hereinabove with reference to FIG . 9 and Equation
portion KUTL of the previous frame is stored within the             14 . At step 1465 the current buffer is stitched with the
panoramic image .                                                   previous buffer, as described above with reference to FIG . 11
   For hardware efficiency , it is desirable to store fixed -width 30 and Equation 15 .
vertical strips of data within the panoramic image during              At step 1470 the data from the previous buffer between
each store operation . The width of such a chunk can be             the previous far and previous near edge delimiters is stored
selected based on memory and data transfer limitations, and         within the panoramic image . As described hereinabove with
in general may not correspond to the width of successive reference to FIG . 11, storage of data within the panoramic
overlap regions.                                        35 image is preferably done in units of fixed -width vertical data
   Reference is now made to FIGS. 13A and 13B , which               strips. At step 1475 the previous buffer is swapped with the
illustrate the storing of data within a panoramic image in          current buffer (by swapping pointers ), the previous far edge
vertical data strips of a fixed width , in accordance with a        is set to the current far edge, and the previous near edge is
preferred embodiment of the present invention . Shown in            set to the rightmost edge of the current buffer. Finally , at step
FIG . 13A is a series of four successive frames 1305 , 1310 , 40 1435 the combine module is complete .
1315 and 1320 acquired by the camera of the present Playback Stage
invention . Shown in FIG . 13B are six vertical strips of data         In a preferred embodiment, the camera of the present
1325 , 1330 , 1335 , 1340 , 1345 and 1350 saved into a              invention includes the capability of playback of a panoramic
panoramic image 1355 . In addition there is also shown a            image generated by combining acquired frames . After the
residual vertical data strip 1360 which is stored into pan - 45 frames have been acquired by a photographer and combined
oramic image 1355 after the last frame 1320 is acquired         by the camera to form a panoramic image, as described
  Reference is now made to FIG . 14 , which is a simplified         hereinabove, the panoramic image can be interactively
flowchart of a combine module operative in accordance with          viewed by the photographer. Such viewing enables a pho
a preferred embodiment of the present invention . At step           tographer to judge the quality of the panoramic image while
1405 the combine module begins and a first frame is 50 at the scene , and re - acquire the frames if the quality is not
acquired . At step 1410 a determination is made whether or acceptable .
not the current frame being combined is the first frame. If it Interactive viewing is performed by converting a portion
is the first frame, execution continues to step 1415 , where a      of the panoramic image from cylindrical coordinates to
memory buffer, referred to as the “ previous buffer,” is loaded     rectilinear coordinates within the viewfinder or other display
with pixel data from the viewfinder. At step 1420 a rightmost 55 window . The conversion is performed by inverting Equa
portion of the framewithin the previous buffer is processed         tions 5 and 6 above. Specifically , for each integral pixel
for perspective correction as described hereinabove with            location ( x , y ) in the viewfinder display , the color value at
reference to FIG . 3 and Equations 3 and 4 , and stored into        location ( x , y ) is set to the color value of the panoramic
an overlay buffer.                                              image at location ( a , h ) where the coordinates a and h are
   At step 1425 the pixel data in the previous buffer is 60 given by :
warped in place from rectilinear to cylindrical coordinates,
as described hereinabove with reference to FIGS . 4 - 6 . It is      a = tan -'(x/f)+ a _ origin ,                        (16 )
noted that the warping is preferably performed after the                                                                   (17)
overlay data has been computed , since the overlay data is             h = y * cos (a ),
required to be rectilinear in form . At step 1430 the previous 65 where a _ origin denotes the angular coordinate at the center
far and near edges are set. Such edges delimit the portion of of the viewfinder display . Generally the values of a and h
data in the previous buffer that has not yetbeen stored within computed by Equations 16 and 17 are not integral pixel
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 29 of 30


                                                       US 9, 961, 264 B2
                                21                                                               22
values, and as such the color of the panoramic image at                  memory, an image sensor, and a housing containing the
location ( a , h ) is determined by interpolating color values at        processor , the memory , and the image sensor , the method
surrounding pixel locations.                                             comprising:
  As noted above with reference to Equation 6 , Equation 17                capturing , using the image sensor, a first image ;
corresponds to a re - scaling of vertical lines. Specifically , for 5      compositing an overlap strip from the first image onto a
each integral value of x , pixel color values along a vertical                current field of view displayed via a viewfinder, such
line positioned at x for the viewfinder display are obtained                 that while the image sensor is rotated , the overlap strip
from color values along a re -scaled vertical line positioned                 displayed via the viewfinder does not change while the
at a for the panoramic image.                                                 current field of view displayed via the viewfinder does
   A photographer can view the panoramic image interac - 10                   change;
tively in playback mode . Interactive playback is controlled               capturing , using the image sensor, a second image ;
by selecting a view window 1540 for viewing a portion of                   identifying a first portion of the first image and a second
the panoramic image in rectilinear coordinates. View win                     portion of the second image ;
dow 1540 is dynamically adjusted by the photographer,                      for each of a plurality of offsets , tabulating a measure of
enabling him to view various portions of the panoramic 15                     error in using the offset to align the first image with the
 image. The center of the view window has an angular                          second image ; and
coordinate a _ origin , that is used in Equation 16 to perform     creating a third image, based at least in part on one or
the cylindrical to rectilinear coordinate transformation. As          more of the tabulated measures of error , that includes
the photographer pans to the right, the value of a _ origin           the first portion of the first image and the second
increases , and as the photographer pans to the left, the value 20     portion of the second image .
of a _ origin decreases . If the panoramic image spans a full      2 . The method of claim 1 wherein the first portion of the
360° then view window 1540 wraps around from one end of first image at least partially overlaps, in the third image, the
panoramic image 1510 to the other end when a _ origin                    second portion of the second image .
approaches its upper and lower limits .                              3 . The method of claim 1 wherein identifying the second
   Also illustrated in FIG . 15 are the top and bottom delim - 25 portion of the second image is based on the identified first
iters y _min and y _max , respectively , for the panoramic portion of the first image .
image . The top delimiter y _min is preferably set to the top        4 . The method of claim 3 wherein the second portion of
position of the topmost frame 1530 , and the bottom delimiter            the second image has a visual relationship with the first
y _max is preferably set to the bottom position of the                portion of the first image .
bottommost frame 1530 .                                             30 5 . The method of claim 1 wherein the computing device
   In reading the above description , persons skilled in the art         includes a playback component and the third image is
will realize that there are many apparent variations that can            displayed on the playback component .
be applied to the methods and systems described . For one                  6 . The method of claim 1 wherein the third image is
such variation the panoramic image can be generated to have              mapped onto a surface geometry .
a surface geometry other than cylindrical. For example , the 35 7 . The method of claim 6 wherein the surface geometry is
frames acquired can be converted to spherical coordinates      cylindrical.
by using polar and azimuth angles , or longitude and latitude    8 . The method of claim 6 wherein the surface geometry is
parameters , or another parametrization of a spherical sur-              spherical, cubical , rhombiodal, or elliptical.
face. When combined together, the resulting panoramic                      9 . The method of claim 1 further comprising:
image has the texture of a surface of a sphere , rather than a 40          capturing, using the image sensor, a fourth image ;
surface of a cylinder. Panoramic textures may also corre -                 identifying a third portion of the created third image and
spond to other surface geometries, such as cubical, rhom                      a fourth portion of the fourth image; and
boidal and elliptical surfaces .                                           creating a fifth image that includes the third portion of the
  For a second variation , the lens of the camera may be a                    created third image and the fourth portion of the fourth
wide angle lens , a fish - eye lens, a parabolic lens , a hemi- 45             image .
spherical lens or another type of lens, and the acquired                    10 . The method of claim 9 wherein the fourth image is
frames may be stored in non -rectilinear coordinates . For               captured after the second image .
example , overlapping frames captured with a hemispherical                 11 . The method of claim 1 further comprising locking a
lens can be readily combined to form a spherical panoramic               focus of the image sensor such that the first image and the
image. It will be appreciated by persons skilled in the art that 50 second image are captured at a same focal length .
the camera of the present invention can be adapted to                  12 . The method of claim 1 wherein at least one of the
conform to a variety of coordinate systems, both for the measures of error is based at least in part on a normalized
acquired frames and for the panoramic image .                       sum of absolute differences of color between the first image
   For a third variation, the frames acquired by the camera and the second image.
may be adjacent non -overlapping frames. Such frames can 55                 13 . An image capture device comprising:
still be combined into a panoramic image.                                  an image sensor ;
   It will be appreciated by persons skilled in the art that the           a viewfinder ;
present invention is not limited by what has been particu                  a component configured to capture, using the image
larly shown and described hereinabove . Rather the present                    sensor, a first image ;
invention includes combinations and sub - combinations of 60               a component configured to composite an overlap strip
the various features described hereinabove as well as modi                   from the first image onto a current field of view
fications and extensions thereof which would occur to a                      displayed via the viewfinder, such that while the image
person skilled in the art and which do not fall within the prior             sensor is rotated , the overlap strip displayed via the
art.                                                                          viewfinder does not change while the current field of
   The invention claimed is :                                       65       view displayed via the viewfinder does change;
   1 . A method performed by a computing device for com                    a component configured to capture, using the image
bining images, the computing device having a processor, a                    sensor, a second image ;
        Case 6:20-cv-00988-ADA Document 8-12 Filed 11/02/20 Page 30 of 30


                                                      US 9 , 961,264 B2
                               23                                                                  24
  a component configured to identify a first portion of the             a second component configured to composite an overlap
     first image and a second portion of the second image ;               strip from the first image onto a current field of view
  a component configured to , for each of a plurality of                  displayed via a viewfinder, such that while the image
    offsets , tabulate a measure of error in using the offset to           sensor is rotated , the overlap strip displayed via the
    align the first image with the second image ; and            5        viewfinder does not change while the current field of
  a component configured to create a third image, based at                view displayed via the viewfinder does change;
     least in part on one or more of the tabulated measures             a third component configured to , for each of a plurality of
      of error, that includes the first portion of the first image         offsets, tabulate a measure of error in using the offset to
      and the second portion of the second image .                        align the first image with the second image ;
   14 . The image capture device of claim 13 wherein the first 10       combination circuitry configured to create a third image ,
portion of the first image at least partially overlaps , in the           based at least in part on one or more of the tabulated
third image , the second portion of the second image .
   15 . The image capture device of claim 13 wherein the                  measures of error, that includes the first portion of the
second portion of the second image is identified based on the             first image and the second portion of the second image ;
identified first portion of the first image .                      15     and
   16 . The image capture device of claim 15 wherein the                a housing that contains the image sensor, the first com
second portion of the second image has a visual relationship                ponent, the second component, and the combination
with the first portion of the first image.                                  circuitry.
   17 . The image capture device of claim 13 , wherein the               19 . The system of claim 18 wherein the first portion of the
third image is mapped onto a surface geometry .                   first image at least partially overlaps, in the third image, the
   18 . An apparatus for capturing and combining images second             portion of the second image.
                                                                     20 . The system of claim 18 wherein the second portion of
comprising:
                                                                  the second image is identified based on the identified first
  an image sensor configured to capture a first image and a portion
      second image ;                                                        of the first image .
  a first component configured to identify a first portion of 425 mapped ontosystem
                                                                      21. The
                                                                                  a
                                                                                         of claim 18 wherein the third image is
                                                                                     surface  geometry .
      the first image and a second portion of the second
     image ;                                                                                 *   *   *       *
